                                                  Case 1:21-mj-00254-ZMF Document 6 Filed 03/23/21 Page 1 of 10

AO 442 (Rev. 11/11) Arrest Warrant




                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                                                  for the

                                                                                                                                       District of Columbia

                               United States of America
                                          v.                                                                                                        )
                                                                                                                                                    )   Case: 1:21~mj~00254
                                      DONA SUE BISSEY                                                                                               )   Assigned to: Judge Faruqui Zia M  I



                                                                                                                                                    )   Assign Date: 2/23/2021
                                                                                                                                                    )   Description: COMPLAINT W/ARREST WARRANT
                                                                                                                                                    )
                                                                  Defendant


                                                                                                                             ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                           D....,Oo..<.N.L..1L..A
                                                                         ..•..    .•.........•
                                                                                    S ..•....
                                                                                       IT.........._EB........,JS....,S•..•..ELoLY......_
                                                                                                                                                                            -                                       _
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                                              o        Superseding Indictment                                               o Information    o   Superseding Information           .N Complaint
o     Probation Violation Petition                                                               o       Supervised Release Violation Petition                         o Violation   Notice        0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(I) and (2) - Knowingly                                                                                    Entering or Remaining in any Restricted Building or Grounds
Without Lawful Authority;
40 U.S.c.        § 5104(e)(2)(D)                                             and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds

                                                                                                                                                                                       2021.02.23
                                                                                                                                                                                       12:42:38 -05'00'
Date: __           O",,2"'-!../2.,_,3e.L12,..,_,O,,_.2<-,,1       __

                                                                                                                                                                           Issuing officer's signature


City and state:                                                          Washing!on, D.C.                                    _                              Zia M. Faru_ ui United States Magistrate Judg~
                                                                                                                                                                         Printed name and title


                                                                                                                                                 Return

            This warrant was received on                                                          (date)              02.JZ3/2t)?.
                                                                                                                        r   ,
                                                                                                                                   ( , and the person was arrested on (date) 02/ t'" / ZO'2.1
at   (city and state)                     B lewW\£, "LA I IN
Date:      02../ 'LY/U2                                       \

                                                                                                                                                        _.L~M:tl.v-             SD~t.\        A~+        FSI
                                                                                                                                                                        . Printed dame and title
        Case 1:21-mj-00254-ZMF Document 6 Filed 03/23/21 Page 2 of 10




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,               )
          Plaintiff,                    )
                                        )      2:21-mj-00015-CMM
      vs.                               )
                                        )
DONA SUE BISSEY (1)                     )
ANNA MORGAN-LLOYD (2),                  )
          Defendant.                    )



             COURTROOM MINUTES FOR FEBRUARY 26, 2021
            HONORABLE CRAIG M. McKEE, MAGISTRATE JUDGE


     Parties appear for an initial appearance on a Rule 5(c)(3) hearing on a Criminal
Complaint filed in the District of Columbia, case No. 1:21-mj-00254.
       Government is represented by AUSA, Matthew Rinka. Defendants Dona Sue
Bissey and Anna Morgan-Lloyd appear in person with FCD counsel, Mike Donahoe.
USPO represented by Jennifer Considine.
      The Complaint and accompanying affidavit both are summarized on the record.
The defendants are advised of their rights, charges, and possible penalties. Each
defendant voluntarily executed a Waiver of Rule 5.1 Hearing.
       Government is not seeking detention; therefore, the Defendant’s will be released
under certain terms and conditions. See separate Order Setting Conditions of Release
executed by the defendants and countersigned by the Court. The defendants are
ordered RELEASED pending a meeting with USPO and processing by the United States
Marshal immediately following this hearing and compliance with all terms and
conditions of the order.


Dated: February 26, 2021



Distribution to:
Counsel of Record
                  Case 1:21-mj-00254-ZMF Document 6 Filed 03/23/21 Page 3 of 10
AO 466A (Rev. 12/ 17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                          Southern District of Indiana         El

                 United States of America                                    )
                                V.
                                                                             )      Case No. 2:21-mj-15-CMM
                 DONA SUE BISSEY (01)                                        )
                                                                             )
                                                                             )      Charging District's Case No. 1:21-mj-00254
                            Defendant                                        )

                                                 WANER OF RULE 5 & 5.1 HEARINGS
                                                     (Complaint or Indictment)

          I understand that I have been charged in another district, the (name ofother court)                      District of Columbia


          I have been informed of the charges and of my rights to:

          (1)       retain counsel or request the assignment of counsel ifl am unable to retain counsel;

          (2)       an identity hearing to determine whether I am the person named in the charges;

          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                    committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                    unless I have been indicted beforehand.

          (5)       a hearing on any motion by the government for detention;

          (6)       request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
          0         an identity hearing and production of the warrant.
          0         a preliminary hearing.
          0         a detention hearing.
                    an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                    or detention hearing to which I may be entitled in this district. I request that my
                   .d preliminary hearing and/or ti detention hearing be held in the prosecuting district, at a time set by
                    that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:           02/26/2021




                                                                                     Printed name of defendant 's attorney
                      Case 1:21-mj-00254-ZMF Document 6 Filed 03/23/21 Page 4 of 10
    AO I99A (Rev. 12111 - Modified by INSD 11 / 14) Order Setting Conditions of Release                                     Page I of 4   Pages




                                           UNITED STATES DISTRICT COURT
                                                                              for the

                                                            Southern District of Indiana

                  UNITED STATES OF AMERICA                                         )
                             v.                                                    )
                                                                                   )           Case No.   2 :21-mj-15-CMM
                         DONA SUE BISSEY (0 I)                                     )
                                   Defendant                                       )

                                            ORDER SETTING CONDITIONS OF RELEASE

           IT IS ORDERED that the defendant's release is subject to these conditions:

 ~/3      (I)    The defendant must not violate federal, state, or local law while on release.

Jjj_      (2)    The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 42 U.S .C. § 14135a .

.!:])6- (3)      The defendant must advise the court or the pretrial services office or supervising officer in writing before
                 making any change of residence or telephone number.

J/3_(4)          The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
                 sentence that the court may impose.

                 The defendant must appear at:                 Via video (Zoom meeting information is located on p,age 3)




                 on                                                    Monday, March I, 2021 at I :00 PM
                                                                                       Date and Tim e


                 If blank, defendant will be notified of next appearance.

()g__(5)         The defendant must sign an Appearance Bond, if ordered.
                              Case 1:21-mj-00254-ZMF Document 6 Filed 03/23/21 Page 5 of 10
         AO 1998 (Rev. 12/ l l - Modified by INSD l l/14) Additi onal Cond itions ofRelease                                                           Page 2 of 4 Pages

                                                               ADDITIONAL CONDITIONS OF RELEASE
                    IT IS FURTHER ORD ERED that the defendant ' s rel ease is su bject to th e conditions marked below :

         ( D ) (6)    The defendant is placed in th e custody of:
                      Person or organization
                      Address (only if above is an organi=ation)
                      City and state                                                                                   Tel. No.
                                                                                                                                ------------
         who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant ' s appearance at all court proceedings, and (c) noti fy the court
         immediately ifthe defendant violates a condition of release or is no longer in the custodian's custody.




             )      (7)
                      The defend ant must:
                                                                                         Signed: - - - - - - - - - - - - - - - -
                                                                                                                     Custodian                                  Date




    f
    '           ( ~ ) (a) submit to supervisio n by and report fo r superv ision to the UN ITED STATES PRETRIAL SE RVI CES AGENCY
                          telephone number         812-23 1-1 856
                ( ~ ) (b) continue or actively seek employment.
                ( D ) (c) continue or start an education program .
                ( ~ ) (d) su rrender any passport to:
                                                                       , no later than AS T HEY INSTRUCT              .



                                                          THE U.S. PROBATION OFFICE FOR THE SOUTHERN DISTRICT OF INDIANA
,               (   ~     ) (e) not obtain a passport or other intern ational travel document.
        ,?7Vl ( ~ ) (f) abide by the fo llow ing restrictions on perso nal assoc iation, residence, or travel: RESTRICTED TO THE SOUTHERN
         ~              DISTRICT OF IN DIANA UNLESS PRE-APPROVED BY T HE U.S. PRETRI AL SERVI CES AGENCY
    'JJ/!J__ (~ ) (g)            avoid all contact, directl y or indirectl y, with any person who is or may be a victim or witness in th e in vest igation or prosecution,
                                 including: ANY CO-DEFENDANTS OR POTENTIAL CO-DEFEN DANTS - IF RELATED DO NOT DISCUSS CAS E

                ( D ) (h) get medical or psychiatric treatment:

                ( D ) (i) return to custody each                          at             o ' clock after being released at             o'clock for employment,
                                                                                                                             _ _ _ _ _ schoo ling,
                                 or the fo llowing purposes:

                ( D) U) maintain residence at a halfway house or co mmunity corrections center, as th e pretrial services office or superv ising officer
                        considers necessary.




 I
                (~)         (k) not possess a firearm , destru ctive device, or other weapon.
                (   ~     ) (I) not use alcohol (    D ) at all (   ~   ) excessively.
                (   ~
                    ) (m) not use or unl awfully possess a narcot ic drug or other controlled substances defined in 2 1 U.S.C. § 802, unless prescribed by a licensed

<Ji'3_ ( )          ~
                          medical practitioner.
                      (n) submit to testing for a prohibited substance if required by the pretrial serv ices office or superv isi ng officer. Testing may be used with
                          random freq uency and may include urine testing, th e weari ng of a sweat patch, a remote alco hol testing system, and/or any form of
                          prohibited substance screening or testing. The defendant must not obstruct, attem pt to obstruct, or tamper with the efficiency and
                          acc uracy of prohibited substance screen ing or testi ng.
                ( D ) (o) pa1iicipate in a program of inpatient or outpat ient sub stance abuse therapy and cou nseling if directed by the pretrial services office or
                          supervising officer.
                ( D ) (p) participate in one of th e following location restri ction programs and comply with its requirements as directed.
                          ( D ) (i) Curfew. You are restricted to your residence every day ( D ) from                           to                  , or ( D ) as
                                      directed by the pretrial services office or superv ising officer; or
                         ( D ) (ii ) Home Detention. You are restricted to your residence at all tim es except for employment; ed ucation; religious services;
                                     medical, sub stance abuse, or mental health treatment; attorney vis its; cou rt appearances; co urt-ordered obligations; or
                                     other activ ities appro ved in advance by the pretrial services office or supervising officer; or
                         ( D ) (iii) Home Incarceration . You are restricted to 24-hour-a-day lock-down at yo ur res idence except for medical necessities
                                     and court appearances or other activities specifically approved by th e court.
               ( D ) (q) submit to location monitoring as directed by th e pretri al services office or supervis ing officer and comply with all of the program
                         req uirements and instructions provided.
                                (D   ) RF mon itoring
                                (D   ) GPS mon itoring
                                (D   ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office.
                                (D   ) You are not responsible for payment of monitoring fees.
                ( ~ ) (r) report as soon as possible, to the pretrial serv ices office or superv ising officer, every co ntact with law enfo rcement personnel ,
                          including arrests, questioning, or traffic sto ps.
                  Case 1:21-mj-00254-ZMF Document 6 Filed 03/23/21 Page 6 of 10
  .
 AO 1998 (Rev. 12111 - Modified by INSD 11 / 14) Additional Conditions ofRelease                                                 Page _ 3_ of _!__ Pages

                                                ADDITIONAL CONDITIONS OF RELEASE

f/J[3_ ~ )     (s) submit to the search of his/her person, vehicle, office/business, residence and property, including computer systems and internet-
                  enabled devices, whenever the pretrial release office has a reasonable suspicion that a violation of a condition of supervision or
                  other unlawful conduct may have occurred or be underway involving the defendant. Other law enforcement may assist as
                  necessary. The defendant shall submit to the seizure of any contraband that is found, and should forewarn other occupants or users
                  that the property may be subject to being searched.
        ( D ) (t) The defendant shall not incur new credit charges or open additional lines of credit. The defendant shall provide the pretrial release
                  office access to any requested financial information for both business and personal accounts.



Additional conditions required by the District of Columbia:

          u. stay out of the District of Columbia unless for court, pretrial meetings or consultation with attorney.

          v. call pretrial services once per week.

          w. no travel outside of the continental U.S. without court approval.

Following the pretrial hearing, a Probation Office representative will review the conditions of release with the
defendant. Contact information will be provided so the defendant can reach the office(r) upon release from
custody. If the defendant fails to follow these instructions, a warrant by be issued and the defendant's pretrial
release may be revoked.

         Join ZoomGov Meeting
         https://uscourts-dcd.zoomgov.com/j/1615439875?pwd=M1JnWVV6bjBPTnF3M010SzdtMONwZz09

         Meeting ID: 161 543 9875
         Passcode: 926057

         One tap mobile
         + 16692545252,, 1615439875#,,,,,,0#,,926057# US (San Jose)
         + 16468287666,, 1615439875#,,,,,,0#,,926057# US (New York)

         Dial by your location
              + 1 669 254 5252 US (San Jose)
              + 1 646 828 7666 US (New York)
              +1669216 1590 US (San Jose)
                + l 551 285 1373         us
         Meeting ID: 161 543 9875
         Passcode: 926057
         Find your local number: https://uscourts-dcd.zoomgov.com/u/adDilCPuGS

         Join by SIP
         l 615439875@sip.zoomgov.com

         Join by H.323
         161.199.138.10 (US West)
         161.199.136.10 (US East)
         Meeting ID: 161 543 9875
         Passcode: 926057
                    Case 1:21-mj-00254-ZMF Document 6 Filed 03/23/21 Page 7 of 10
    AO I99C (Rev. 09/08 - Modified by INSD 11/14) Advice of Penalties                                                    Page   4   of   4   Pages

                                                  ADVICE OF PENALTIES AND SANCTIONS

    TO THE DEFENDANT:

    YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

             Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
      revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
      imprisonment, a fine, or both .
             While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
     and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
     consecutive (i.e., in addition to) to any other sentence you receive.
             It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation ;
     tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
     to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
     significantly more serious if they involve a killing or attempted killing.
             If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
 rW11ay be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
 '~ (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
 /f\1.:2           not more than $250,000 or imprisoned for not more than I0 years, or both;
'--!--!;;)_ (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
                   more than $250,000 or imprisoned for not more than five years, or both ;
            (3 ) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
.           (4) a misdemeanor - you will be fined not more than $ 100,000 or imprisoned not more than one year, or both.
            A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
     addition, a fai lure to appear or surrender may result in the forfeiture of any bond posted.

                                                         Acknowledgment of the Defendant

           I acknow ledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
    of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                      Directions to the United States Marshal

    :/Jl__ ( '{J       The defendant is ORDERED released after processing.
             ( D ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that th<
                   defendant has posted bond and/or comp lied with all other conditions for release. If still in custody, the defendant must b<
                   produced before the appropriate judge at the time and place specified.

     Date:
              2f261202 I                                                  ~ "";.~::,=,.,,
                                                                                       Craig M. McKee, Magistrate Judge
                                                                                                Printed name and title


                            DISTRIBUTION:      COURT       DEFENDANT    PRETRIAL SERVICE      U.S. ATTORNEY          U.S. MARSHAL
3/24/2021               Case 1:21-mj-00254-ZMF Document 6 Filed
                                                      CM/ECF LIVE 03/23/21 Page 8 of 10

                                    U.S. District Court
                         Southern District of Indiana (Terre Haute)
              CRIMINAL DOCKET FOR CASE #: 2:21-mj-00015-CMM All Defendants


 Case title: USA v. BISSEY, et al.                                          Date Filed: 02/25/2021
 Other court case number: 1:21-mj-00254 USDC District of
                          Columbia


 Assigned to: Magistrate Judge Craig M.
 McKee

 Defendant (1)
 DONA SUE BISSEY

 Pending Counts                                               Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                            Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                   Disposition
 Knowingly Entering or Remaining in any
 Restricted Building or Grounds Without
 Lawful Authority; Violent Entry and
 Disorderly Conduct on Capitol Grounds


 Assigned to: Magistrate Judge Craig M.
 McKee

 Defendant (2)
 ANNA MORGAN-LLOYD

 Pending Counts                                               Disposition
 None

 Highest Offense Level (Opening)
 None

https://ecf.insd.uscourts.gov/cgi-bin/DktRpt.pl?133747017481375-L_1_0-1                              1/3
3/24/2021               Case 1:21-mj-00254-ZMF Document 6 Filed
                                                      CM/ECF LIVE 03/23/21 Page 9 of 10


 Terminated Counts                                            Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                   Disposition
 Knowingly Entering or Remaining in any
 Restricted Building or Grounds Without
 Lawful Authority; Violent Entry and
 Disorderly Conduct on Capitol Grounds



 Plaintiff
 USA                                                                  represented by Matthew Rinka
                                                                                     UNITED STATES ATTORNEY'S OFFICE
                                                                                     (Indianapolis)
                                                                                     10 West Market Street
                                                                                     Suite 2100
                                                                                     Indianapolis, IN 46204
                                                                                     (317) 229-2865
                                                                                     Email: matthew.rinka@usdoj.gov
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Government Attorney

  Date Filed             #    Docket Text
  02/25/2021             1 SCHEDULING NOTICE as to DONA SUE BISSEY (1), ANNA MORGAN-LLOYD (2)
                           Initial Appearance - Rule 40 set for 2/26/2021 11:00 AM (Eastern Time) in room #131,
                           United States Courthouse, 921 Ohio Street, Terre Haute, Indiana before Magistrate Judge
                           Craig M. McKee. TEXT NOTICE ONLY Electronic Notice to USPO.(KAA) (Entered:
                           02/25/2021)
  02/26/2021             2 Arrest Warrant Returned by US Marshal. Service of Warrant EXECUTED on 2/24/2021 in
                           case as to DONA SUE BISSEY (1). Electronic Notice to USM-W.(KAA) (Entered:
                           02/26/2021)
  02/26/2021             3 MINUTE ORDER for proceedings held before Magistrate Judge Craig M. McKee: Initial
                           Appearance in Rule 5(c)(3) Proceedings as to DONA SUE BISSEY (1), ANNA
                           MORGAN-LLOYD (2) held on 2/26/2021. Parties appear for an initial appearance on a
                           Rule 5(c)(3) hearing on a Criminal Complaint filed in the District of Columbia, case No.
                           1:21-mj-00254. Government is represented by AUSA, Matthew Rinka. Defendants Dona
                           Sue Bissey and Anna Morgan-Lloyd appear in person with FCD counsel, Mike Donahoe.
                           USPO represented by Jennifer Considine. The Complaint and accompanying affidavit both
                           are summarized on the record. The defendants are advised of their rights, charges, and
                           possible penalties. Each defendant voluntarily executed a Waiver of Rule 5.1 Hearing.
                           Government is not seeking detention; therefore, the Defendant's will be released under
                           certain terms and conditions. See separate Order Setting Conditions of Release executed
                           by the defendants and countersigned by the Court. The defendants are ordered
                           RELEASED pending a meeting with USPO and processing by the United States Marshal

https://ecf.insd.uscourts.gov/cgi-bin/DktRpt.pl?133747017481375-L_1_0-1                                                 2/3
3/24/2021              Case 1:21-mj-00254-ZMF DocumentCM/ECF   6 Filed
                                                                   LIVE 03/23/21 Page 10 of 10

                          immediately following this hearing and compliance with all terms and conditions of the
                          order. Signed by Magistrate Judge Craig M. McKee. (KAA) (Entered: 02/26/2021)
  02/26/2021             5 WAIVER of Rule 5(c)(3) Hearing by DONA SUE BISSEY (1) (KAA) (Entered:
                           02/26/2021)
  02/26/2021             6 ORDER Setting Conditions of Release as to DONA SUE BISSEY (1). Signed by
                           Magistrate Judge Craig M. McKee on 2/26/2021. Electronic Notice to USM-C.(KAA)
                           (Entered: 02/26/2021)
  02/26/2021             7 Arrest Warrant Returned by US Marshal. Service of Warrant EXECUTED on 2/24/2021 in
                           case as to ANNA MORGAN-LLOYD (2). Electronic Notice to USM-W.(KAA) (Entered:
                           02/26/2021)
  02/26/2021             9 WAIVER of Rule 5(c)(3) Hearing by ANNA MORGAN-LLOYD (2) (KAA) (Entered:
                           02/26/2021)
  02/26/2021           10 ORDER Setting Conditions of Release as to ANNA MORGAN-LLOYD (2). Signed by
                          Magistrate Judge Craig M. McKee on 2/26/2021. Electronic Notice to USM-C.(KAA)
                          (Entered: 02/26/2021)
  02/26/2021                  Notice of a Rule 5 or Rule 32 Initial Appearance as to DONA SUE BISSEY (1), ANNA
                              MORGAN-LLOYD (2). Transferee court case number is: 1:21-mj-00254. Using a PACER
                              account, the docket sheet and any documents may be received via the case number link.
                              Any necessary sealed/restricted documents will be transmitted to the receiving district
                              court via a separate e-mail message.

                              If the receiving district court requires certified copies of any documents please send that
                              request to InterdistrictTransfer_INSD@insd.uscourts.gov. (RSF) (Entered: 02/26/2021)

Case #: 2:21-mj-00015-CMM-All

                                                         PACER Service Center
                                                             Transaction Receipt
                                                                03/24/2021 13:34:45
                                    PACER
                                                   BrittanyBryant:6635828:0 Client Code:
                                    Login:
                                                                              Search       2:21-mj-00015-
                                    Description: Docket Report
                                                                              Criteria:    CMM
                                    Billable
                                                   2                          Cost:        0.20
                                    Pages:
                                                                              Exempt
                                    Exempt flag: Exempt                                    Always
                                                                              reason:


PACER fee: Exempt




https://ecf.insd.uscourts.gov/cgi-bin/DktRpt.pl?133747017481375-L_1_0-1                                                     3/3
